Citation Nr: 9931927	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.   98-18 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service-connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 1998 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, FL.


FINDINGS OF FACT

1.  The October 1947 Board decision, which denied service-
connection for a left hip disability, is final.

2.  The evidence submitted since the October 1947 Board 
decision is new and bears directly and substantially on the 
question of whether a current left hip disability was 
incurred or aggravated in service.

3.  There is competent evidence of record that establishes 
that the appellant's claim is well grounded.

4.  The appellant had a preexisting left hip disability.

5.  The appellant's preexisting left hip condition 
permanently increased in severity due to his service.


CONCLUSIONS OF LAW

1.  The October 1947 Board decision, which denied service-
connection for a left hip condition, is final.  38 C.F.R. 
§ 20.1100 (1999).

2.  Evidence received since the October 1947 Board decision 
is new and material, and the veteran's claim for service-
connection for a left hip disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156, 20.302, 
20.1103 (1999).

3.  The claim of entitlement to service-connection for a left 
hip disability is well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The veteran's preexisting left hip disability was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
1991); 38 C.F.R. § 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991); see also 38 C.F.R. §§ 20.302, 
20.1103 (1999).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 1991), which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

In evaluating applications to reopen previously denied 
claims, a three-step process must be followed.  First, the 
Board must determine whether the evidence added to the record 
is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).

Third, if the claimant has produced new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (summarizing the 
criteria established by Elkins v. West, 12 Vet. App. 209)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, as noted in Evans, 38 U.S.C.A. §§ 5108, 
7104(b), and 7105(c) require that in order to reopen a 
previously and finally "disallowed" claim, there must be new 
and material evidence presented or secured since the time the 
claim was finally disallowed on any basis, not only since the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

The Board in October 1947 denied the veteran's claim for 
service-connection for a left hip injury on the basis that no 
such injury or residuals were recorded at discharge.  
Evidence of record at the time of the October 1947 Board 
decision included service medical records; statements from 
fellow service men that indicate the appellant was in good 
physical condition prior to induction, the veteran complained 
of left leg and hip trouble after his service, and the 
veteran had a limp that was first noticeable after his 
discharge from service; and a report of a May 1947 VA 
examination that indicated he had a congenital deformity of 
the left hip.  Further, that examination did not show the 
existence of a left hip condition attributable to service by 
incurrence or aggravation.  

The October 1947 Board decision is final.  38 C.F.R. 
§ 20.1100 (1999).
As such, the evidence that must be considered in determining 
whether new and material evidence has been submitted in this 
case is that evidence added to the record since the October 
1947 Board decision. 

In this case, the veteran has submitted new medical evidence 
which specifically includes medical opinions from Michael T. 
Hartsfield, M.D. dated in April 1998, August 1998, and March 
1999.  Dr. Hartsfield opined in summary that the veteran's 
preexisting left hip disorder was worsened by an in service 
crush injury to the left hip, which resulted in severe 
premature degenerative changes to his hip and required a 
total hip replacement.  The Board observes that Dr. 
Hartfield's opinion is new to the record, and, in view of the 
standard for materiality set forth in Hodge, the Board finds 
that this new evidence bears directly and substantially on 
the question of whether the veteran's left hip condition was 
aggravated as a result of service.  Accordingly, the 
veteran's claim for service-connection for a left hip 
condition is reopened.

Having reopened the veteran's claim for service-connection 
for a left hip condition, the Board observes that the next 
step following the reopening of the veteran's claim for 
service connection is consideration of the claim on a de novo 
basis.  As noted, in Elkins, supra, the Court held that once 
a claim for service connection has been reopened upon the 
presentation of new and material evidence, the VA must 
determine whether, based upon all of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Only after a determination that the claim is 
well grounded may the VA proceed to evaluate the merits of 
the claim, provided that the VA's duty to assist the veteran 
with the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991) has been fulfilled.  See 
Winters, supra; Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In view of the board's decision with regard to this 
claim, the Board finds that no prejudice to the veteran will 
result from considering this claim on a de novo basis.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

After review of the evidence of record, particularly the 
statements from the veteran's fellow servicemen, statements 
from the veteran contending that his left hip condition has 
bothered him since his separation from service, and 
statements from Dr. Hartsfield addressing the existence of a 
current left hip condition and an etiological relationship 
between the veteran's current left hip condition and his 
service, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991). Generally, the 
veteran is presumed to be in sound condition at entry into 
service, except for any defects noted upon entry into 
service.  However, this presumption of soundness can be 
rebutted by clear and unmistakable evidence showing that a 
disability existed prior to service and was not aggravated by 
service.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304 (1999); see also Monroe v. Brown, 4 Vet. App. 513, 515 
(1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).

However a preexisting injury or disease will be considered to 
have been aggravated by active service in cases where there 
is a measured worsening of the disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999); 
see Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  In this regard, 
temporary or intermittent flare-ups of the preexisting 
disability during service are not sufficient to be considered 
aggravation unless the underlying disability, as contrasted 
to symptoms, has worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).

In regards to the presumption of soundness, the Board notes 
that the veteran's entrance examination did not indicate he 
had a preexisting hip condition.  However, a May 1947 VA X-
ray report of his pelvis indicates there was a marked 
flattening of the head of the left femur and the left femur 
neck was rotated and shortened.  The report also indicated 
that the acetabulum on the left side was large and irregular, 
and the head rested on either an old Perthes's deformity or 
an old congenital dislocation.  Since there was no evidence 
of bone production present, his x-ray did not indicate either 
an old injury or septic hip.  Dr. Hartsfield in a March 1999 
opinion indicates that the veteran had a preexisting left hip 
disability.  The May 1947 VA X-ray report and the March 1999 
opinion by Dr. Hartsfield present clear and unmistakable 
evidence that the veteran had a preexisting left hip 
disability.  Thus, the presumption of soundness has been 
rebutted.  

The next issue is whether the veteran sustained an injury in 
service.  The veteran through various written correspondence 
has asserted that his left hip was injured in service when 
his left hip was caught between 1,000 pound projectile and a 
bulkhead while serving in combat.  Consequently, the 
veteran's service medical records do not contain information 
that would infer that he had combat service or was injured in 
combat; such as, medical records indicating he was injured in 
combat or proof of awards or metals that would indicate he 
was in combat or injured in service.  However, the veteran 
asserted that there were no service medical regarding his 
injury because he was in combat and did not leave his post, 
and that when he finally went to the sick bay an x-ray was 
taken, but did not come out satisfactory because the x-ray 
machine was not working satisfactory.  The record also 
reflects that within one year of his discharge, fellow 
servicemen submitted statements that indicate the veteran had 
in fact suffered from a left hip injury while in service.  
The Board notes that even though the evidence of record does 
not indicate he was in combat or suffered from a combat 
injury, the Board need not decide whether he was engaged in 
combat or consider 38 U.S.C.A. § 1154 (b).  The Board accepts 
as credible the statements that the veteran and his fellow 
service men made in regards to his left hip injury.

The final question is whether the veteran's left hip injury 
resulted in a permanent increase of disability.  The record 
contains three medical opinions from the veteran's private 
physician Dr. Hartsfield.  The opinion dated March 1999 
indicates that Dr. Hartsfield reviewed the claims folder and 
reviewed affidavits from the veteran's fellow service men 
that indicate the veteran did not have a limp before service.  
Dr. Hartsfield opined that the veteran possibly could have 
suffered from Legg-Perthes disease, congenital hip dyspepsia, 
or slipped capital femoral epiphysis prior to service, and 
that people with those disabilities almost always have a 
limp.  It can be inferred that Dr. Hartsfield opined that he 
did not have problems with his preexisting left hip condition 
prior to service.  Dr. Hartsield's opinion dated August 1998 
indicates that although the veteran did have a preexisting 
injury his crush injury provided a permanent increase in his 
preexisting left hip disability, which resulted in him 
receiving an acceleration of arthritis and premature 
degeneration of his left hip that required him to get receive 
hip replacement surgery.  The opinion, dated April 1998, 
indicated the veteran currently suffers from severe, 
posttraumatic changes in his hip which have caused him 
significant deformity and required a total hip replacement.  

The Board finds no competent evidence contrary to Dr. 
Hartsfield's medical opinion that the veteran's preexisting 
left hip disability was aggravated or resulted in a permanent 
increase in disability by his service.  Additionally, there 
was no evidence of record suggesting that any worsening of 
that condition during service resulted from a natural 
progression of the disability.  The record indicates that Dr. 
Hartsfield has reviewed the veteran's claims folder 
thoroughly before arriving at his medical opinion.  Overall, 
the Board finds that the evidence of record supports the 
conclusion that the veteran's left hip condition, was a 
result of service.  See 38 C.F.R. § 3.303(d) (1999).  
Therefore, service-connection is warranted.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service-connection for a left hip injury 
is reopened and found to be well grounded.

Service-connection for a left hip injury is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 
`

